Exhibit 16.1 Yu and Associates CPA Corporation (member of GC Alliance Group) Certified Public Accountants, Management Consultants Director, Consultant: Manager: Member: Registered: K.K.Yu MBA., CPA. Aswin Indradjaja American Institute of CPAs Public Company Accounting Frank T. Murphy CPA. Debbie Wang MBA. California Society of CPAs Oversight Board Ava Yim CPA. Center For Audit Quality Roy Yun CPA. November 14, 2008 Security and Exchange Commission 100 F Street, N. E. Washington, D.C. 20549-7561 Dear Sir: We have read Item 4. 01 of Home System Group's Form 8-K dated November 14,2008 (date of filing) and agree with the statements made thereon as they related to our Company only. Yours Truly, 411 E. Huntington Drive, Suite 308, Arcadia, CA 91006 Phone: (626) 446-4000·Fax: (626) 446-4002·E-mail: info@yucpausa.com ·Web-site: www.yucpausa.com
